Citation Nr: 1712934	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  12-04 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent for cervical spine degenerative disc disease (cervical spine disability) (excluding the period of a temporary total evaluation from August 24, 2012 to October 1, 2012).

2.  Entitlement to a disability rating greater than 10 percent prior to January 23, 2015, and greater than 30 percent from January 23, 2015, for cervical radiculopathy of the left upper extremity associated with cervical spine disability.  

3.  Entitlement to a disability rating greater than 30 percent for combined cervicogenic tension and migraine headaches (previously rated as cervical spine disability with associated headaches).  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability, to include on a temporary basis. 




REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from August 1985 to January 1986.

This case is before the Board of Veterans' Appeals (Board) on appeal from April 2010 and August 2010 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board notes that the Veteran was granted a temporary total disability rating from August 24, 2012 to October 1, 2012 for convalescence after cervical spine surgery.

In June 2013, the Board remanded the case to afford the Veteran a Board hearing, and in October 2014, the Board remanded the case for further development.  The case is again before the Board for further appellate proceedings.  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered, including the transcript of the December 2013 Board hearing presided over by the undersigned Veterans Law Judge.

The Board acknowledges that in its October 2014 remand, the Board did not infer the matter of TDIU and concluded that TDIU was not on appeal before the Board at that time.  However, since the October 2014 Board remand, the Veteran submitted a formal application for entitlement to a TDIU in conjunction with the claim for increased compensation for the cervical spine disability.  See March 2015 Form 21-8940.  Then, in a March 2015 rating decision, the RO denied entitlement to a TDIU.  Under Rice v. Shinseki, 22 Vet. App. 447 (2009), a TDIU claim is a component of an increased rating claim.  Rice supports the inference that as long as an increased rating claim remains pending, the TDIU claim remains pending.  Thus, although the Veteran did not submit a notice of disagreement with the March 2015 rating decision, and in light of multiple statements submitted by the Veteran since the March 2015 rating decision that reflect the Veteran's intent to continue pursuing this claim for TDIU, the matter of entitlement to TDIU must still be considered in conjunction with the claim for increased compensation for a cervical spine disability currently on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding headaches, the record shows that the Veteran has both cervicogenic tension headaches and migraine headaches.  The Veteran was last afforded a VA examination regarding the severity of headaches in February 2013.  Then, in an April 2015 VA examination regarding his cervical spine disability, the Veteran reported that he has been getting more headaches.  Then, in a June 2015 statement, the Veteran reported that he has missed quite a bit of work due to his migraines and headaches, and he reported an increased frequency of prostrating headaches.  He stated that has migraines at least twice a week, sometimes 3-4 times weekly, and that he can do nothing during these migraines except lie down.  The Veteran then reported that after his cervical spine surgery in [2012], his migraines have improved in frequency, but they are lasting longer than prior to the surgery, which makes him have to leave work.  He also reported that headaches are daily.  Given these statements, it is unclear as to the current frequency and duration of his migraine headaches, specifically to include as to the duration and frequency of the Veteran's periods of prostration due to headaches.

Further, though the Veteran reports that he has sick days due to disability, his statements, private treatment records, and VA examinations show that his cervical spine disability has also resulted in his taking time off work.  Based on this evidence, because the Veteran has not been given a VA headache examination since February 2013, and given that the Veteran has reported worsening headache symptoms as compared to his last headache examination, further medical inquiry is required.  The Veteran should be afforded a new VA examination to determine the current nature and severity of the Veteran's headaches disability, to include the impact of the Veteran's headaches on his ability to work.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Notably, the criteria for headaches include consideration of occupational impairment, and the Veteran's headache disability was originally service-connected as associated with his cervical spine disability.  Given this, and because the evaluation for headaches includes consideration of occupational impairment, and because the matter of TDIU was raised in conjunction with the claim for increased rating for the cervical spine disability, the matter of TDIU is remanded as intertwined with the issues of entitlement to an increased rating for headaches and for the cervical spine disability. 

A March 2015 Form 21-8940 shows that the Veteran may be currently enrolled in VA Vocational Rehabilitation and Employment Services.  Enrollment in the same may result in the creation of records relevant to Compensation claims.  Basic eligibility in VA vocational rehabilitation services requires an initial evaluation to determine whether a vocational goal is feasible.  38 C.F.R. §§ 21.40, 21.50-53. Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the Veteran's vocational rehabilitation records and any records pertaining to a claim for the same should be associated with the claims file.  38 C.F.R. § 3.159.

Also, in a January 2015 Form 21-4192, the Veteran's employer, USPS noted that Veteran is returning to work, for 3 hours a day, and that the Veteran is working part time.  However, it is unclear if this is the Veteran's current schedule, and it is unclear how much he is being paid.  VA should therefore request further information regarding the Veteran's employment for purposes of determining whether TDIU is warranted, to include on a temporary basis.  

The Veteran was last afforded a VA examination in April 2015 regarding the severity of the cervical spine disability.  However, thereafter, the Court of Appeals for Veterans Claims (Court) issued the decision Correia v. McDonald, 28 Vet. App. 158 (2016), in which the Court held that VA examinations for musculoskeletal disabilities should include joint testing for pain on both active and passive motion and on weight bearing and non-weight bearing.  The April 2015 VA examiner did not provide results of all required musculoskeletal testing, as provided under Correia.  Specifically, though the April 2015 VA examiner noted range of motion testing, the examiner did not note whether such testing was on active or passive range of motion testing.  Further, it is not clear whether testing was performed on weight-bearing and non-weight bearing.  The Board also notes that the Veteran reported in a June 2015 statement that all of his disabilities have gotten worse.  See also June 2016 Veteran statement.  In light of Correia, and given the Veteran's report that all his disabilities have gotten worse, the Veteran should be afforded a new VA examination to determine the severity of the cervical spine disability, to include regarding any associated objective neurological impairment.  Correia v. McDonald, 28 Vet. App. 158 (2016); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Board notes that the Veteran submitted a June 2015 authorization for release of medical records from Cupid Family Practice, and there is a June 2015 Report of Contact noting that Cupid Family Practice could locate no records for the Veteran.  However, the Veteran clarified in a June 2015 statement that this provider was actually the contracted provider who performed his April 2015 VA examination.  Because the April 2015 VA examination is of record, the Board concludes that all treatment records from Cupid Family Practice in existence are associated with the claims file, that there are no outstanding records from Cupid Family Practice, and therefore there is no need to provide notice to the Veteran under 38 C.F.R. § 3.159(e) as to the unavailability of outstanding records from Cupid Family Practice.  

Accordingly, the case is REMANDED for the following action:

1. Please contact the Veteran and request that he provide or identify any updated outstanding records pertinent to treatment for the cervical spine, the left and right upper extremity neurological symptoms, headaches, and his allegedly unemployability.  

Specifically, the Veteran should be asked to provide information regarding his employment, to include regarding how many hours he works and how much he is paid (e.g., per hour or his salary at every point during this appeal period).  

He should be asked to authorize the release of any outstanding pertinent non-VA medical records.    

The AOJ's attention is invited to a January 2015 Form 21-4192, in which the Veteran's employer, USPS noted that Veteran is returning to work, for 3 hours a day, and that the Veteran is working part time.  However, it is unclear how much he was being paid, and it is unclear if his hourly schedule and/or pay increased since then, if at all.

2. Please obtain the Veteran's VA vocational rehabilitation records and any records pertaining to a claim for vocational rehabilitation and associate them with the claims file.  All attempts to obtain these records must be documented in the file.

3. Please obtain outstanding relevant VA treatment records.

4. After completing the above directives 1 through 3, please schedule the Veteran for a VA examination to determine the current nature and severity of headaches.  Make the claims file available to the examiner for review of the case.  

The examiner is asked to please address the current nature and severity of the Veteran's headaches, specifically to include the frequency and duration of any characteristic prostrating attacks.   

Then, the examiner is asked to interview the Veteran as to his education, training, and work history.  Please describe the impact the Veteran's service-connected headaches disability and the impact thereof on his ability to perform tasks in a work-like setting.  The examiner is asked to also describe the frequency and duration of the Veteran's prostrating attacks and how such impact his ability to work. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.

5. After completing the above directives 1 through 3, please schedule the Veteran for a VA examination with a physician to determine the nature and severity of the cervical spine disability.  Forward the claims file to the examiner for review of the case. 

The examiner is asked to perform all necessary testing, specifically to include joint testing for pain on both active and passive motion and on weight bearing and non-weight bearing, as is required under Correia v. McDonald, 28 Vet. App. 158 (2016).  The examiner is asked to please note that such testing took place.  

The examiner is also asked to address the current nature, severity, and all symptoms of the Veteran's cervical spine disability.  For purposes of the opinion, please include the following:

(a) Note the extent of limitation in terms of degree of limited range of motion.  The examiner should also set forth the extent of any functional loss present due to weakened movement, excess fatigability, incoordination, or pain on use. Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  If such is not possible without resorting to speculation, please explain why this is the case.

(b) Please comment on whether there is favorable or unfavorable ankylosis.  


(c) Please indicate the frequency and duration of any incapacitating episodes in the past 12 months.  Note that an incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician. 

(d) Please note the nature and severity of any objective neurological impairment that is associated with the cervical spine disability, to include left upper extremity and right upper extremity radiculopathy.  For each impairment, please indicate the nerve roots involved and the severity of the symptoms (e.g., mild, moderate, severe).  

(e) Describe the impact the Veteran's service-connected cervical spine disability with associated neurological impairment, and the impact thereof on his ability to perform tasks in a work-like setting.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.

6. Afterwards, review all additional evidence since the AOJ's last review regarding each issue on appeal, to include TDIU.  Then, adjudicate the claims on appeal, and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






